DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Status of Claims
Claim(s) 1-8 and 11 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
acquire information indicating an item that a user desires to check for a product, the item including a size of the product;
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as sales or marketing activities and behaviors.

In this instance, the claims recite the additional elements such as:
an information processing apparatus mounted on a vehicle;
an manufacturing apparatus mounting on the vehicle;
extract a sample pattern from among the plurality of sample patterns relating to the product based upon the item desired to be checked, the plurality of sample patterns relating to the product including a first sample pattern for manufacturing a sample having a same size as the size of the product and a same weight as a weight of the product and a second sample pattern for manufacturing a sample having the same size as the size of the product and a weight different from the weight of the product;
acquire manufacturing data of a sample of the product with which the item desired to be checked is checkable corresponding to the extracted sample pattern, the manufacturing data of the sample including data for manufacturing the sample of the product to have the same size as the size of the product and to have the weight different from the weight of the product;
a manufacturing time of the second sample pattern is shorter than a manufacturing time of the first sample pattern;
output the manufacturing data of the sample to the manufacturing apparatus;
the manufacturing apparatus configured to:
receive the manufacturing data of the sample from the information processing apparatus;
manufacture the sample based upon the manufacturing data of the sample;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
an information processing apparatus mounted on a vehicle;
an manufacturing apparatus mounting on the vehicle;
extract a sample pattern from among the plurality of sample patterns relating to the product based upon the item desired to be checked, the plurality of sample patterns relating to the product including a first sample pattern for manufacturing a sample having a same size as the size of the product and a same weight as a weight of the product and a second sample pattern for manufacturing a sample having the same size as the size of the product and a weight different from the weight of the product;
acquire manufacturing data of a sample of the product with which the item desired to be checked is checkable corresponding to the extracted sample pattern, the manufacturing data of the sample including data for manufacturing the sample of the product to have the same size as the size of the product and to have the weight different from the weight of the product;
a manufacturing time of the second sample pattern is shorter than a manufacturing time of the first sample pattern;
output the manufacturing data of the sample to the manufacturing apparatus;
the manufacturing apparatus configured to:
receive the manufacturing data of the sample from the information processing apparatus;
manufacture the sample based upon the manufacturing data of the sample;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components (ex., an information processing apparatus), receiving or transmitting data over a network (ex., extracting, acquiring, outputting), performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
The examiner takes official notice that a vehicle is well-understood, routine, and conventional. The examiner also takes official notice that manufacturing is well-understood, routine, and conventional.

Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Response to Arguments	
The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101 and the applicant has declined the examiner’s proposal to place the application in condition for allowance (see interview notes). The closest prior art of record is Apsley (US 2015/0052024).
	
	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684